Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 1 of 49 PageID 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                      FT. MYERS DIVISION


 MERCOLA.COM HEALTH RESOURCES,
 LLC,                                               Case No. __________________

                       Plaintiff,                   COMPLAINT FOR FALSE
                                                    ADVERTISING, UNFAIR AND
           v.                                       DECEPTIVE BUSINESS PRACTICES,
                                                    AND TRADE LIBEL
 DOGS NATURALLY MAGAZINE INC.,
 DANA SCOTT,
                                                    Jury Trial Demanded
                      Defendants.



                                         COMPLAINT

        Plaintiff Mercola.com Health Resources, LLC (“Mercola” or “plaintiff”) by its attorneys,

alleges:

                                    NATURE OF THIS ACTION

        1.      This is a civil action for, among other things, injunctive relief and damages in

excess of $75,000, exclusive of interest and costs. Plaintiff brings this action against Dogs
Naturally Magazine Inc. (“Dogs Naturally”) and Dogs Naturally’s Chief Executive Officer Dana

Scott (“Scott”) under the Lanham Act for false advertising, the Florida Deceptive and Unfair Trade

Practices Act (FDUTPA) for deceptive and unfair trade business practices, for trade libel, and for

declaratory relief.

        2.      This case involves deceptive and unfair business practices, and false and

defamatory statements by Dogs Naturally and Scott directed at plaintiff.




                                                1
    Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 2 of 49 PageID 2




                                            INTRODUCTION


         3.      Pet owners go to great lengths to care for their furry friends. Almost 85 million

households have a pet, and over the last 30 years, pet ownership has gone from 56% to 68% of all

households. 1 With the growth of pets in the United States, so too has the market for various pet

products, and indeed, pet owners are spending ever-increasing amounts on their pets’ health. In

response to this growth, many products and services have entered the market for pets as they age

and pass away, including palliative services for terminally ill pets, pet cemeteries and cremation,

and grief consulting.

         4.      Despite improvements in the science surrounding pet care, cats and dogs continue

to contract and suffer from cancer at a significant rate. However, some unscrupulous companies

have taken advantage of pet owners’ fear of losing their pets and willingness to pay for products

promising to improve their pets’ quality of life and life span. Defendants Dana Scott and her

company Dogs Naturally Magazine Inc. epitomize this phenomenon, and take advantage of

consumers seeking to prevent cancer in their cats and dogs, prolong their pets’ lives, and alleviate

their pets’ pain as they age. In doing so, defendants violate federal and state law, and harm

consumers and competitors alike. Defendants’ actions as described herein violated and continue

to violate federal and state law, and have damaged Mercola in an amount to be proven at trial.

                                              THE PARTIES

                           Plaintiff Mercola.com Health Resources, LLC

         5.      Plaintiff Mercola.com Health Resources, LLC is a limited liability company

organized and existing under the laws of the state of Delaware, with its principal place of business

located at Cape Coral, Florida. Mercola is world-class company that manufactures and sells

various types of health products, including vitamins and supplements.

         6.      Mercola has been in business for 17 years.



1
         Kestenbaum, R., “The Biggest Trends In The Pet Industry,” Forbes Magazine (Nov. 27, 2018), available at
https://www.forbes.com/sites/richardkestenbaum/2018/11/27/the-biggest-trends-in-the-pet-industry/#5c435a49f099.

                                                       2
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 3 of 49 PageID 3




       7.      Mercola is accredited by the Better Business Bureau, and holds an A+ rating by the

Better Business Bureau.

       8.      Plaintiff Mercola is headquartered in Cape Coral, Florida. Mercola employs

approximately 90 people in Florida.

                                            Defendants

       9.      Defendant Dogs Naturally Magazine Inc. is a Canadian corporation with its

principal place of business in Toronto, Ontario, Canada.

       10.     Defendant Dogs Naturally Magazine Inc. sells nutrition supplements in the United

States and Canada. Dogs Naturally Magazine sold and continues to sell Dogs Naturally Immunity

Medicinal Mushroom Blend. Dogs Naturally’s Immunity Medicinal Mushroom Blend is marketed

as a product that prevents and cures cancer, cures tumors, reverses diabetes in dogs and cats, and

prolongs dogs’ and cats’ lives.

       11.     Defendant Dana Scott is an individual that, upon information and belief, resides in

Beeton, Ontario, Canada. Ms. Scott is the Director Chief Executive Officer of Dogs Naturally

Magazine Inc. Scott operates several websites including https://www.dogsnaturallymagazine.com/

and https://market.dogsnaturallymagazine.com/.

       12.     Scott and Dogs Naturally intentionally posted and continue to post false,

misleading, deceptive, and harmful information on this website, in a deliberate effort to vilify Dogs

Naturally’s competitors (including Mercola specifically), discourage Mercola’s potential and

existing customers from engaging in business with Mercola or purchasing products from Mercola,

and encourage customers to engage in business with Dogs Naturally and purchase Dogs

Naturally’s products instead. For example, defendants publish Dogs Naturally Magazine, which

defendants hold out to consumers as an objective, unbiased newsletter when, in reality, the Dogs

Naturally Magazine is instead advertising intended to drive consumers to purchase defendants’

products. Further, defendants make patently false statements about the performance of Dogs

Naturally’s Medicinal Mushroom products, including that its product can cure cancer and reduce


                                                 3
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 4 of 49 PageID 4




tumors. And, Dogs Naturally makes claims about its pet products that render the Medicinal

Mushroom product an unlawful and misbranded unapproved new animal drug.

       13.        At all times material to this Complaint, acting alone or in concert with others, Dana

Scott has formulated, directed, controlled, had the authority to control, or participated in the acts

and practices of Dogs Naturally, including the acts and practices set forth in this Complaint. Based

upon information and belief, defendants Dogs Naturally and Dana Scott, in connection with the

matters alleged herein, transact or have transacted business in this District and throughout the

United States.

                                   JURISDICTION AND VENUE

       14.        Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1332, and 1367.

       15.        The Court has jurisdiction to declare the rights and legal relations of the parties and

to order further relief pursuant to 28 U.S.C. §§ 2201 and 2202.

       16.        The Court is authorized to issue injunctive relief pursuant to Fed. R. Civ. P. 65.

       17.        This Court has jurisdiction over plaintiff’s state law claims pursuant to 28 U.S.C.

§§ 1332 and 1367(a).

       18.        This Court has personal jurisdiction over Dogs Naturally because it has substantial

contacts with and transacts substantial and continuous business in the State of Florida. The

following is a non-exhaustive list of factors subjecting defendant Dogs Naturally to the personal

jurisdiction of this Court:

             a.      Purposefully availed itself of selling products within this District;

             b.      Committing a tortious act by publishing false and defamatory statements on a

                     website that was and is both accessible in this District and accessed in this

                     District;

             c.      Committing a tortuous act by publishing false and defamatory statements while

                     operating, conducting, engaging in, or carrying on a business in the State of

                     Florida;


                                                    4
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 5 of 49 PageID 5




              d.      Conducting systematic and continuous business within the State of Florida, for

                      example by publishing regular articles on websites that are accessible to and

                      accessed in this District, broadcasting videos that are broadcast and listened to

                      in this District, posting information on social media that is accessible to and is

                      accessed in this District, and by making its products and services available for

                      purchase in this District; and

              e.      Causing injury to persons or property within this state arising out of an act or

                      omission by the defendant outside this state, and, at or about the time of the

                      injury, defendants were engaged in solicitation or service activities within this

                      state or products, materials, or things processed, serviced, or manufactured by

                      defendants were used or consumed within this state in the ordinary course of

                      commerce, trade, or use.

        19.        This Court has personal jurisdiction over Scott because she has:

              a.      Purposely availed herself of selling products within this District;

              b.      Posted defamatory statements on the internet about a Florida resident, and the

                      statements were accessed in Florida;

              c.      Committed fraud and intentional misconduct in this District;

              d.      Committed a tortious act within this state and took a personal role in the tortious

                      activities as alleged herein, including by implementing the trade practices that

                      violated the laws alleged herein, and acted as a key spokesman and figurehead

                      for the false, misleading, and deceptive activities alleged herein; and

              e.      Engaged in substantial and not isolated activity within this state.

        20.        Moreover, Scott is personally liable for the torts she committed.

        21.        Personal jurisdiction over Scott and Dogs Naturally also exists because Mercola’s

members are located in this district, and the injury resulting from Scott and Dogs Naturally’s

tortious conduct caused injury to plaintiff in this District.


                                                       5
 Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 6 of 49 PageID 6




        22.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims alleged herein occurred within the State of

Florida, this judicial district, and this division.

                                    FACTUAL BACKGROUND

        23.      Mercola.com Health Resources, LLC offers for sale various health products for

persons and animals, and encourages individuals to adopt a healthy lifestyle. One such product is

Mercola’s Organic Mushroom Complex for Pets. The Mushroom Complex for Pets is made of a

proprietary blend of eight mushroom mycelium that helps maintain healthy immune systems in

cats and dogs.

        24.      Mercola has expended substantial resources to develop, promote, brand, market,

sell, and maintain the quality of its Mushroom Complex product. For example, Mercola expended

significant resources in developing the proprietary blend of ingredients in the product. Further,

the product contains high-quality and costly ingredients that are used to deliver the intended

benefits.

        25.      Mercola markets and promotes Mushroom Complex through various advertising

media, including via Mercola’s website and third-party websites, and through third-party retailers.

        26.      As a result, Mercola’s Mushroom Complex product and brand have established

substantial and valuable goodwill among customers of cat and dog dietary supplements.

        27.      A key element to Mercola’s Mushroom Complex product and advertising is that

Mushroom complex contains a blend of eight mushrooms and contains high-quality beta-glucans.

        28.      Defendants, using the deceptive corporate name Dogs Naturally “Magazine,” are

not actually an objective “magazine” but rather operate a for-profit company that makes money

selling products and services to consumers. In direct competition with plaintiff, Dogs Naturally

Magazine Inc. and Scott also provide commercial health products for pets, including mushroom

products. Relevant here, defendants Dogs Naturally and Scott market and sell the Immunity

Medicinal Mushroom Blend.


                                                      6
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 7 of 49 PageID 7




        29.     Defendants’ product, Immunity Medicinal Mushroom Blend, directly competes

with Mercola’s Mushroom Complex product.

        30.     Defendants’ mushroom product is similar in purpose to Mercola’s Mushroom

Complex product, and defendants directly compete against Mercola’s mushroom product in that

both products are marketed as mushroom products intended to support immunity and digestive

health. Although defendants’ mushroom product competes against Mercola’s product as they are

both mushroom products, unlike Mercola, defendants make egregious claims that their Medicinal

Mushroom cures cancer, shrinks tumors, prolongs cats’ and dogs’ lives, and cures diabetes. By

promoting their product for curing cancer and other ailments associated with animals’ aging,

defendants Scott and Dogs Naturally target vulnerable consumers who are desperate to ease their

pets’ suffering and prolong their lives.

        31.     Defendants market their Immunity Medicinal Mushroom Blend as a dietary

supplement.     However, defendants also advertise wide-reaching benefits of the Immunity

Medicinal Mushroom Blend, including that the product cures cancer, reduces tumors, and prevents

diabetes. A reasonable consumer, viewing the false and misleading claims on defendants’

Immunity Medicinal Mushroom Blend label, website, and advertising, would be misled into

thinking that the product cures cancer, shrinks tumors, and cures diabetes in their dogs and cats

and that the product constitutes “medicine” that will cure, treat, diagnose, or mitigate these and

other diseases in their pets.

        32.     However, the difference between the Medicinal Mushroom product defendants

expressly and implicitly purport to deliver, and what the product actually delivers, is significant.

Whether defendants’ product can cure cancer, shrink tumors, or cure or treat any other disease,

directly affects its value to reasonable consumers. Because of defendants’ practices, consumers

are misled and deceived about the nature and benefits of defendants’ product, and as a result,

consumers purchase defendants’ product instead of purchasing Mercola’s Mushroom Complex.

        33.     Worse yet, to promote their own product, defendants make false, misleading, and

disparaging statements about Mercola’s Mushroom Complex. For example, using blogs and
                                                 7
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 8 of 49 PageID 8




newsletters that purport to be objective news sources, defendants advertise their Medicinal

Mushroom product as superior to Mercola’s product, and make multiple false, misleading, and

disparaging statements about Mercola and its product, for example telling consumers that Mercola

is “ripping consumers off” because, unlike plaintiff’s Medicinal Mushrooms, Mercola’s

Mushroom Blend cannot cure cancer. Defendants disseminate further misrepresentations about

Mercola’s product, stating that it is not made of real mushrooms and that it does not deliver any

benefits to consumers’ pets. These statements are false, misleading, and deceptive, and cause

consumer confusion.

       34.     Defendants’ false, misleading, and deceptive statements permeate the internet, as

defendants disseminate them through social media such as Twitter and YouTube, and via emails

to defendants’ customers and potential customers. Defendants also encourage web users to “share”

the misleading statements through social media sites.

       35.     Indeed, as a result of defendants’ false, misleading, and deceptive statements,

plaintiff Mercola has received specific complaints from its customers stating that they are

“confused” as a result of defendants’ statements and that the customers no longer will purchase

Mercola’s products as a result of defendants’ false and misleading advertisements.

       36.     Consequently, defendants’ misleading and deceptive practices described herein,

proximately harmed and continue to harm Mercola in that it is losing sales and customers, and

potential sales of Mercola’s Mushroom Complex were diverted to defendants.

     Defendants Operate Dogs Naturally Magazine in a Shrouded Attempt to Promote
             Defendants’ Products and Disparage Its Competitors’ Products


       37.     Defendant     Scott    operates       and     has     operated    a     website   called

dogsnaturallymagazine.com. The website appears to be a magazine or newsletter where objective

third-party reviewers and experts share their opinions on various issues concerning pets.

       38.     Dogs Naturally’s blog purports to provide unbiased information to consumers about

products     and   information   relevant   to   pet       health.      The     blog   is   located   at


                                                 8
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 9 of 49 PageID 9




https://www.dogsnaturallymagazine.com and appears at first glance to provide objective

information about pet nutrition, remedies, vaccinations, health conditions, and life with dogs, and

to provide objective investigative reports, and include purported scientific studies and links to

purportedly objective websites.

       39.     Although the website is styled as an objective “newsletter” or “magazine,” in reality

defendants use the website for a commercial purpose (directing potential customers to purchase

Dogs Naturally’s products).

       40.     The purpose of Dogs Naturally Magazine is to create an advantage for defendants’

products.

       41.     Despite having a commercial purpose, the website never discloses this commercial

purpose. This confuses consumers, who mistakenly believe that the opinions and conclusions on

Dogs Naturally’s website are objective, neutral opinions. As a result, Dogs Naturally’s false and

misleading “articles” induce consumers to switch, by making false statements about Dogs

Naturally’s own goods and Mercola’s products under the guise of objective statements.

           Defendants Disseminate False and Disparaging Statements about Mercola’s
         Mushroom Complex Product through an Article on DogsNaturallyMagazine.com

       42.     On or around the end of March 2019, Dogs Naturally and Scott intentionally posted

disparaging statements online, in an effort to vilify plaintiff Mercola and Mercola’s Mushroom

Blend product, discourage Mercola’s potential and existing customers from engaging in business

with them, and encourage those same customers to engage in business with defendants instead.

       43.     Thus, on or around the end of March 2019, Dogs Naturally and Scott published a

purportedly objective article, written by Dana Scott, specifically dedicated to disparaging

Mercola’s Mushroom Complex product, entitled “Are Your Dog’s Mushrooms Real Or FAKE?

(& How To         Tell   The Difference).”        The website and        article are located      at

https://www.dogsnaturallymagazine.com/the-hidden-secret-behind-your-dogs-

mushrooms/?utm_source=ontraport&utm_medium=email&utm_campaign=content&utm_conten

t=hidden-secret-behind-mushrooms.

                                                 9
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 10 of 49 PageID 10




       44.     In the article “Are Your Dog’s Mushrooms Real Or FAKE? (& How To Tell The

Difference),” defendants Scott and Dogs Naturally disparage Mercola and Mercola’s products in

violation of the federal Lanham Act and state laws prohibiting false and misleading advertising.

       45.     The purportedly objective article is written by Dana Scott, who is “the Founder and

CEO of Dogs Naturally Magazine.”

       46.     Individual defendant Dana Scott is listed as the author in the article’s by-line, and

an image of defendant Scott appears at the top of the article:




       47.     A video of individual defendant Scott is also included in the article.

       48.     A biography of Scott follows the article. Indeed, the article touts Scott as a

“sought-after speaker and outspoken advocate for natural health care for dogs and people. Dana
works tirelessly to educate pet owners so they can influence veterinary medicine and change

current vaccine, food, and preventive health practices,” as demonstrated below:




                                                 10
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 11 of 49 PageID 11




       49.    The article is rife with false and misleading statements intended to promote Dogs

Naturally and Scott’s Medicinal Mushroom product while simultaneously disparaging plaintiff

Mercola’s Mushroom Complex product.

       50.    At base, defendants’ article compares “real mushroom products vs. mycelium

products,” and tells consumers that defendants’ product is “real” whereas Mercola’s Mushroom

Complex product is “fake” and that consumers should not purchase Mercola’s Mushroom

Complex product.

       51.    To that end, in the article, Dogs Naturally and Scott specifically name the Organic

Mushroom Complex for Pets:




                                              11
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 12 of 49 PageID 12




       52.     Although Mercola’s name is partially blurred from the image, the picture depicts

Mercola’s Organic Mushroom Complex for Pets. For example, the product name, package,

product facts, and description. Indeed, the picture mirrors the Amazon listing for Mercola’s

Mushroom Complex for Pets:




       53.     Defendants’ article makes numerous objectively false and misleading statements.

For example, the article states that “[n]early all mushrooms sold today are nothing but mycelium

and grains…with very little of the beta-glucans your dog needs” and states that there is “a big

difference between real mushrooms and mycelium.” This statement is false and misleading

because it implies that Mercola’s product does not contain mycelium when in reality it does

because mushrooms grown on grains (oats) contain mycelium and beta-glucans, and because

testing on Mercola’s product demonstrates that Mercola’s product contains mycelium and

beta-glucans. Further, this statement is false and misleading because it implies that beta-glucans

are only found in certain parts of mushrooms when in fact beta-glucans are found in the mushroom

fruit body, mycelium, and in extra-cellular compounds.


                                               12
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 13 of 49 PageID 13




       54.     According to defendants’ article, all of the research conducted on mushroom

products “wasn’t done on mycelium. It was done on whole mushrooms, or in some cases, a special

mycelium grown in liquid that can be drained off, leaving just mycelium. And the mycelium

passed off as mushrooms is definitely not grown in liquid.” These statements are false and

misleading because they imply that no research was conducted on the ingredients in plaintiff’s

product when in reality, significant research has been conducted on the ingredients in plaintiff’s

product, including mycelium.

       55.     The website includes a false, misleading, and deceptive graph comparing “real”

mushroom to “mycelium products”:




This chart implies that mycelium contains more starch and less beta-glucan, and therefore that

mycelium is not in fact a “real mushroom.” However, the samples used for the purported tests are

not attributed in this graph or elsewhere in the article.



                                                  13
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 14 of 49 PageID 14




        56.    Moreover, upon information and belief, the reported results are provided by a

company that manufactures and supplies mushroom extracts, Nammex, that uses self-generated

data to promote its own products. Accordingly, this graph is false, misleading, and deceptive in

and of itself because it implies that an objective third party conducted testing on various mushroom

products, when in fact the entity that tested the various products was a third-party supplier who

had a material interest in promoting its own mushroom products. The graph is also false and

misleading because it implies that mycelium does not contain beta-glucan, when in reality

mycelium does contain beta-glucan.

       57.     According to the website, “less mycelium means less beta-glucan,” implying that

plaintiff’s product contains less beta-glucan than others. This statement is false and misleading

because Mercola’s Mushroom Complex product contains significantly more beta-glucans than the

amounts reflected in the chart.
       58.     Defendants admonish consumers that if “[they’re] buying mushrooms for [their]

dog, chances are [they]’re getting ripped out of [their] money. Worst of all, [their] dog is missing

out on his chance to actually fight cancer and immune disease. And these companies will try to

trick you into thinking you’re actually getting mushrooms.” This statement implies that Mercola’s

Mushroom Complex is not comprised of mushrooms when in reality Mercola’s Mushroom

Complex is comprised of mushrooms.
       59.     The article states that “most mushroom products aren’t mushrooms at all” and

telling readers that Scott “[is] going to show you how to tell the real mushrooms from the imposters

… right now.” These statements are objectively false and misleading because they imply that

Mercola’s Mushroom Complex is not actually a mushroom product, when Mercola’s Mushroom

Complex is in fact a mushroom product, which can be validated through objective testing.

       60.     The article also falsely distinguishes between “real mushrooms and fake

mushrooms,” implying that Mercola’s product is fake mushrooms.               These statements are

objectively false or misleading because they imply that plaintiff’s product is not actually comprised

of mushrooms, when plaintiff’s product is in fact comprised of mushrooms.
                                                 14
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 15 of 49 PageID 15




       61.    The article goes on to state that Mercola “calls its product a mushroom complex and

says it contains a blend of eight mushrooms. They even say it’s a whole food mushroom, which

is totally misleading since the whole mushroom isn’t even used. How can you tell? It’s grown on

oats, which evidently adds valuable plant beta-glucans. But those plant beta-glucans aren’t the

same type as the special beta-D-glucans found in mushrooms … and they don’t carry the same

cancer-fighting and immune-modulating benefits.” These statements falsely imply that Mercola’s

product does not actually contain a blend of eight mushrooms and that Mercola’s product does not

contain the beta-glucans found in mushrooms, when in reality Mercola’s product does contain a

blend of eight mushrooms and contains the beta-glucans found in mushrooms.

       62.    Through the article, defendants falsely tell consumers that they are “being lied to”

by Mercola, and disparage Mercola and Mercola’s mushroom product as “FAKE,” “posers,” and

“imposters,” and “[not] mushrooms at all.” These statements are objectively false and misleading

because in reality, Mercola’s mushroom products are comprised of real mushrooms.

       63.    Defendants Dogs Naturally and Scott thus expressly disparage Mercola and

Mercola’s product.

       64.    Defendants’ false, misleading, and deceptive statements permeate the web. In fact,

Scott encourages readers to “share” on social media the article containing false and misleading

statements. As of April 12, 2019, the article had 419 shares on the social media platforms

Facebook, Twitter, and Pinterest:




   65. Dogs Naturally also disseminates the false statements on social media, including Twitter

       as demonstrated below:




                                               15
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 16 of 49 PageID 16




                                     16
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 17 of 49 PageID 17




       66.     Dogs Naturally also promotes the article on Facebook, such as through the

following post, dated April 6:




                                           17
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 18 of 49 PageID 18




       67.     By disseminating the article in this manner, defendants ensure that their false,

misleading, and disparaging statements have significant reach. In this way, defendants expose

numerous consumers to the false statements described herein.         This, in turn, exponentially

increases the damage inflicted to plaintiff through defendants’ false statements.

         Dogs Naturally Disseminates Further False and Misleading Statements through a
                                     YouTube Video

       68.     On or around March 29, 2019, Dogs Naturally posted a Twitter message directing

consumers to a nine-minute YouTube video, entitled “Mushrooms for Dogs: You’re Getting

Ripped Off,” available at https://www.youtube.com/watch?v=3VcDHD9x4aE. In the YouTube
video, Scott spends nine minutes disparaging Mercola and its Mushroom Complex product,

making numerous false, misleading, and deceptive statements about Mercola and Mercola’s

product, and make false, misleading, and deceptive statements to promote defendants’ Medicinal

Mushroom Blend product.

       69.     Although Scott does not expressly mention Mercola by name in the video, Scott

states that the product calls itself a “mushroom complex,” tells listeners that the company “say[s]

it contains a blend of eight mushrooms,” and that the company “even say[s] it’s a whole food

mushroom.” Mercola’s product is called “Organic Mushroom Complex,” Mercola’s product

contains eight species of mushrooms, and Mercola promotes its product as a whole food
mushroom. Thus, Scott’s statements on the YouTube video pertain to Mercola.

       70.     On the YouTube video, Scott again shows images of Mercola’s product package

and product facts:




                                                18
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 19 of 49 PageID 19




       71.     Next, Scott states “The FDA says that mushroom makers have to tell you if their

product is real mushrooms or just mycelium. But not all mushroom makers follow this rule. They

either don’t care or they don’t even know that their mushrooms are fake because very few people

know this.” The video then depicts a picture of Mercola’s Mushroom Complex on the video, while

stating “[t]his product here says that there are mushrooms inside; they don’t mention mycelium
anywhere. You have to go to their website where you’ll see this.” The video then depicts and

image, and while displaying this image, defendant Scott states “The label is a lie. So the old adage

‘buyer beware’ definitely applies when it comes to mushrooms.” The following is the image that

is displayed while Scott discusses “this product’s” advertising:




                                                19
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 20 of 49 PageID 20




The above image reflects the Amazon.com listing for Mercola’s Organic Mushroom Complex for

Pets. Although the word “Mercola” is blurred, it is clear to consumers that the image relates to

Mercola’s Mushroom Complex product, and that Scott’s corresponding false statements in the

video relate to plaintiff Mercola and its Mushroom Complex product.

       72.     Thus, consumers understand that Scott is expressly referencing Mercola and

Mercola’s Mushroom Complex product in the video, and that Scott’s false, misleading, and

disparaging statements relate to plaintiff and plaintiff’s product.

       73.     During the video, Scott makes multiple false and misleading statements. For

example, she states that Mercola “call[s] the product a mushroom complex and they say that it

contains a blend of eight mushrooms and they even say it’s a whole food mushroom which is totally

misleading since the whole mushroom isn’t even used. How can you tell? It’s grown on oats

which evidently adds valuable plant beta-glucans but these plant beta-glucans aren’t the same

type as the special beta–D-glucans found in mushrooms.                And they don’t carry the same

cancer-fighting and immune-modulating benefits.” These statements are false and misleading

because they imply that plaintiff’s product does not contain a blend of eight mushrooms or that it




                                                 20
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 21 of 49 PageID 21




is not a whole food mushroom when in fact plaintiff’s product is a whole food mushroom and is

comprised of eight mushrooms.

       74.        Defendant Scott’s statements are further misleading because they imply that

mushrooms grown on oats do not contain the same type or amount of beta-glucans as defendants’

mushrooms when in fact plaintiff’s product does contain the same or more of beta-glucans than

contained in defendants’ mushrooms.

       75.        Moreover, defendant Scott’s statements are false because she states that plaintiff’s

products do not provide immune-modulating benefits, which is false because plaintiff’s Mushroom

Complex product does, in fact, provide immune-modulating benefits.

       76.        While disparaging Mercola, Scott simultaneously promotes Dogs Naturally’s

mushroom product. For example, Scott states that “Your dog doesn’t deserve mycelium. He

deserves real mushrooms with all of their cancer-fighting and health-boosting beta-glucan” then

tells consumers to “check out dogsnaturallymagazine.com if you want to give your dog the very

best chance of good health. And make sure you click the subscribe button somewhere on this page

so you can get more videos just like this in the future.”

       77.        Accordingly, although portrayed as an objective video, the YouTube video

“Mushrooms for Dogs: You’re Getting Ripped” Off” is in reality an advertisement for defendants’

Medicinal Mushroom product.

       78.        Despite referencing Mercola only anonymously, Scott clearly references Mercola’s

Mushroom complex on the YouTube video.

       79.        In the video, defendants make the following false claims about Mercola’s

Mushroom Complex product:

             a.      Falsely stating that the whole mushroom is not used in Mercola’s Mushroom

                     Complex;

             b.      Falsely stating that Mercola’s mushrooms are fake;

             c.      Falsely stating that Mercola “lies” to consumers;


                                                   21
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 22 of 49 PageID 22




              d.      Falsely stating that Mercola engages in “totally misleading” advertising by

                      representing the Mushroom Complex as a blend of eight mushrooms and a

                      whole food mushroom when plaintiff’s Mushroom Complex is, in fact, a blend

                      of eight mushrooms;

              e.      Implying that Mercola lies to consumers by representing its Mushroom

                      Complex as a blend of eight mushrooms when, in reality, Mercola’s product is

                      a blend of eight mushrooms and Mercola does not lie to consumers;

              f.      Misleadingly implying that Mercola’s Mushroom Complex’s beta-glucans are

                      not the same type as the special beta-D-glucans found in mushrooms when in

                      fact plaintiff’s product does provide the same type of beta-glucans found in

                      mushrooms; and

              g.      Misleadingly implying that Mercola’s Mushroom Complex does not contain

                      health-boosting beta-glucans when, in reality, Mercola’s Mushroom Complex

                      does contain beta-glucans and health-boosting effects.

        80.        Defendants also disseminate the false statements in emails to consumers who are

recipients of its newsletter.

        81.        Moreover, the false and misleading Dogs Naturally article has been “shared” on

social media at least 431 times:




                                                  22
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 23 of 49 PageID 23




       82.     Thus, defendants’ false and misleading statements have been disseminated publicly

and reached a significant audience.

         Although Styled as Objective Information, the Article and YouTube Video Are in
             Reality Advertising for Dogs Naturally’s Medicinal Mushroom Product


       83.     The article and YouTube video include hyperlinks to Dogs Naturally’s e-commerce

website where consumers can purchase Dogs Naturally’s products. 2 Indeed, the article specifically

directs to the web page promoting Dogs Naturally’s Immunity Medical Mushroom Blend. The

following is a screenshot demonstrating the product page for Dogs Naturally’s Immunity Medical

Mushroom Blend:




2
         For example, the article includes the hyperlink
https://market.dogsnaturallymagazine.com/products/immunity-medicinal-mushroom-
blend?utm_source=dogsnaturally&utm_medium=website&utm_campaign=text-link&utm_content=hidden-secrets-
behind-your-dogs-mushrooms&_ga=2.158800634.1370474820.1554824146-148251033.1554734044 .

                                                 23
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 24 of 49 PageID 24




       84.     Thus, although the article presents itself to consumer as an unbiased, objective

source of material about pet health, in reality it is a website owned and operated by Dogs Naturally

and Scott, who use it to deceive consumers into visiting the Dogs Naturally Market and purchasing

Dogs Naturally’s Immunity Medicine Mushroom Blend.

       85.     In fact, the article is fake and a shrouded attempt to re-direct customers to Dogs

Naturally’s products. The sole purpose of dogsnaturallymagazine.com is to promote the

defendants’ products. Thus, dogsnaturallymagazine.com is designed to entice consumers to click

on links that will transfer them to Dogs Naturally’s marketplace where consumers can purchase

defendants’ products.

       86.     Similarly, the YouTube video purports to offer an objective review of mushroom

products. However, the sole purpose of the YouTube video is to promote defendants’ Medicinal

Mushroom product and disparage Mercola’s product. Thus, defendants’ YouTube video is

                                                24
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 25 of 49 PageID 25




designed to entice consumers to click on links that will transfer them to Dogs Naturally’s

marketplace where consumers can purchase defendants’ products.

         87.    Although the article and YouTube video are actually advertising intended to

promote Dogs Naturally’s products and direct consumers away from Dogs Naturally’s competitors

like Mercola, defendants do not disclose this fact anywhere in the article. In fact, nothing in the

article, YouTube video, or social media websites where defendant disseminates the false

statements about Mercola informs consumers that the publication and video are in fact

advertisements, intended to divert customers away from purchasing plaintiff’s Mushroom

Complex, and thus mislead consumers into purchasing defendants’ products.

         88.    Accordingly, defendants have failed to disclose in a clear and conspicuous manner

that they are not objectively evaluating Dogs Naturally’s product and Mercola’s product, and that

defendants have a monetary interest in promoting the Medicinal Mushroom product. Defendants’

websites either fail entirely to disclose these facts, or fail to do so adequately.

         89.    By doing so, Dog Naturally Magazine purports to offer objective reviews when in

reality, the website and social media statements are a stealth operation intended to disparage

defendants’ competitor’s product (Mercola’s Mushroom Complex) while posing as a neutral third

party.

         90.    As a result of defendants’ failure to disclose that the article is advertising, readers

believe that the information in the article reflects the conclusions of an objective third party. As

such, consumers place more weight on the statements in the article than they would if they knew

of the article’s actual purpose: to promote Dogs Naturally’s product, disparage Mercola’s product,

discourage customers from purchasing Mercola’s product, and instead encourage consumers to

purchase Dogs Naturally’s product. As such, the article omits a material fact to consumers. The

article is false and misleading for this additional reason.




                                                   25
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 26 of 49 PageID 26




   Defendants Make False and Misleading Statements about Dogs Naturally’s Immunity
                         Blend Medicinal Mushroom Product

       91.        Defendants distribute, market, and sell Immunity Medicinal Mushroom Blend on a

nationwide basis online, including to Florida residents.

       92.        Defendants prominently label their product under the name “Immunity Medicinal

Mushroom Blend” for dogs, implying that the product is a “medicine” for dogs. The following is

a screenshot of defendants’ Immunity Medicinal Mushroom Blend product webpage, available at

https://market.dogsnaturallymagazine.com/products/immunity-medicinal-mushroom-

blend?utm_source=dogsnaturally&utm_medium=website&utm_campaign=text-

link&utm_content=hidden-secrets-behind-your-dogs-

mushrooms&_ga=2.170270304.1370474820.1554824146-148251033.1554734044 (last visited

Apr. 10, 2019):




       93.        On the online Immunity Medicinal Mushroom Blend product website, defendants

further claim that the Immunity Medicinal Mushroom Blend “helps slow the growth of cancer

cells.” On the online product page, defendants make further false and misleading claims about the

product on its website, including that:

             a.      The product “[h]elps slow the growth of cancer cells”;

                                                 26
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 27 of 49 PageID 27




            b.      The product’s ingredients have shown “positive improvements for dogs with

                    hemangiosarcoma,” thereby implying that the Medicinal Mushroom product

                    will improve hemangiosarcoma in dogs;

            c.      The product’s ingredients are promoted as “stress reliever[s] [that] boost[]

                    immunity and melanin, which can fight against cancer and radiation,” thereby

                    implying that the Medicinal Mushroom product relieves dogs’ stress and helps

                    dogs fight cancer and radiation;

            d.      The product’s ingredients are promoted as “anti-tumor” and “battle diabetes,”

                    thereby implying that the product will reduce or alleviate tumors and cure

                    diabetes;

            e.      The product’s ingredients “increase[] survival times for cancer patients in

                    clinical trials,” and it are “useful not just for cancer, but in any health condition

                    where the immune system is compromised,” thereby implying that the

                    Medicinal Mushroom product increases survival times in dogs with cancer;

            f.      The shiitake mushrooms in defendants’ product “increase survival times in

                    cancer patients,” and contain a compound called lentinan “‘which is known for

                    its anti-tumor properties,” thereby implying that the Medicinal Mushroom

                    product will increase survival times in dogs with cancer and fight or cure

                    tumors;

            g.      The product’s ingredient maitake mushrooms can “fight cancer and fight

                    infection,” thereby implying that the Medicinal Mushroom product will fight

                    cancer and infection in dogs; and

            h.      The product’s ingredient reishi mushrooms can “directly activate immune cells

                    and they also have cancer-fighting properties,” thereby implying that the

                    finished Medicinal Mushroom product will fight cancer in dogs.

      94.        Thus, through statements on the Medicinal Mushroom Blend product web page,

defendants make false and misleading claims, including that the Medicine Mushroom product
                                                   27
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 28 of 49 PageID 28




helps slow the growth of cancer cells in dogs, cure dogs’ cancer, increase survival times in dogs

with cancer, prevent tumors, shrink or cure tumors in dogs, improve hemangiosarcoma, fight

infection in dogs, and cure diabetes, when in fact defendants’ product does not deliver any of these

benefits.

      Medicinal Mushroom Blend is a Misbranded New Drug and Is Not Safe for Dog
                                    Consumption

       95.     Defendants’ advertising described above, including but not limited to the product’s

name, “Medicinal” Mushroom Blend, and claims that the product can slow the growth of cancer

cells,” cure dogs’ cancer, increase survival times in dogs with cancer, shrink or cure tumors in

dogs, cure diabetes, alone and in context with other labeling claims and packaging graphics, show

that defendants’ product is intended to diagnose, mitigate, treat, cure, or prevent a specific disease

or class of diseases.

       96.     Moreover, defendants’ Medicinal Mushroom product constitutes a new animal

drug, as defined by section 201(v) of the Food, Drug, & Cosmetic Act (“FD&C Act”), 21 U.S.C.

§ 321(v), because it is not generally recognized among experts qualified by scientific training and

experience to evaluate the safety and effectiveness of animal drugs, as safe and effective for use

under the conditions prescribed, recommended, or suggested in the labeling.
       97.     Further, defendants’ Medicinal Mushroom product is not the subject of an approved

new animal drug application, conditionally approved new animal drug application, or index listing

under sections 512, 571, and 572 of the FD&C Act, 21 U.S.C. §§ 360b, 360ccc, and 360ccc-1.

Therefore, defendants’ Medicinal Mushroom product are unsafe within the meaning of section

512(a) of the FD&C Act, 21 U.S.C. § 360b(a), and adulterated under section 501(a)(5) of the

FD&C Act, 21 U.S.C. § 351(a)(5).

       98.     The labeling of defendants’ Medicinal Mushroom Blend leads reasonably prudent

consumers into believing that the product can treat, mitigate, or cure cancer, diabetes, tumors,

hemangiosarcoma, and infection, which are diseases recognized by the Food and Drug

Administration (“FDA”).

                                                 28
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 29 of 49 PageID 29




       99.     Defendants’ marketing described herein demonstrate that the Medicinal Mushroom

Blend is marketed and intended to be used as a drug to treat, mitigate, cure, or prevent diseases

such as cancer.

       100.    These claims alone and in combination with each other unlawfully represent that

Dogs Naturally’s Medicinal Mushroom Blend is a drug.

       101.    Because Dogs Naturally’s Medicinal Mushroom Blend has not been approved as a

new drug, it is an unlawful and misbranded unapproved new animal drug.

       102.    As a result of these false, misleading, and unlawful claims, customers and potential

customers purchase the Medicinal Mushroom product instead of Mercola’s product. Plaintiff

Mercola has been injured by Dogs Naturally’s and Scott’s statements because consumers believe

that Dogs Naturally’s Medicinal Mushroom product cures various diseases, symptoms of diseases

and disease states, including cancer, tumors, diabetes, and infections, when in fact it does not.

 Dana Scott Has Disregarded Corporate Formalities and Uses Dogs Naturally Magazine as
                          a Conduit for Her Individual Gain

       103.    Dana Scott is the chief executive officer of Dogs Naturally Magazine LLC.

       104.    Ms. Scott is the only person appearing in the YouTube video, “Mushrooms for

Dogs: You’re Getting Ripped Off.”

       105.    Ms. Scott is listed as the sole author of the article “Are Your Dog’s Mushrooms

Real Or FAKE? (& How To Tell The Difference).”
       106.    All of these false and misleading statements made by Scott were made with the

purpose and intent of disparaging plaintiff. They were further made with the purpose and intent

of influencing Mercola’s customers not to purchase Mercola’s Mushroom Blend but to instead

purchase Scott’s company’s Medicinal Mushroom product.

Plaintiff Is Being Damaged by Dogs Naturally and Scott’s False, Misleading, and Deceptive
                                      Advertising

       107.    Defendants made the false and disparaging statements about plaintiff described

herein with an intent to cause harm to plaintiff.

                                                    29
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 30 of 49 PageID 30




       108.    As a result of Dogs Naturally’s false and misleading advertising and disparaging

statements about Mercola’s products, Mercola has suffered significant damages. Mercola has

received consumer complaints directly referencing the Dogs Naturally article and stating that

customers have lost trust in Mercola.

   109.        For example, one customer stated:

       Hello, I had purchased Mercola mushroom blend for pets out of trust and faith in Mercola
       and Dr. Becker’s recipe. However I found a new article addressing the issue with the
       Mercola mushroom blend I had purchased. This is written by Dana Scott from Dogs
       Naturally Magazine. My faith in the Mercola products has shaken and I will stop using the
       mushroom blend I purchased, but I would like an explanation about the info below: “This
       company calls its product a mushroom complex and says it contains a blend of eight
       mushrooms. They even say it’s a whole food mushroom, which is totally misleading since
       the whole mushroom isn’t even used. How can you tell? It’s grown on oats, which
       evidently adds valuable plant beta-glucans. But those plant beta-glucans aren’t the same
       type as the special beta-D-glucans found in mushrooms … and they don’t carry the same
       cancer-fighting and immune-modulating benefits. This product is a poser and they
       shouldn’t be able to say it’s a mushroom product. But they do.”
   110.        Other customers have returned Mercola’s product and requested a refund, explicitly

       stating that the Dogs Naturally article was the impetus for the refund. For example, one

       customer stated:

       I have been an advocate of Dr. Mercola, having referred hundreds of potential customers
       and patients (when he was practicing) from very early on and have been a loyal customer
       for many years, purchasing products both for my family as well as my dogs, which of
       course we consider family. I was recently made aware of quality and efficacy issues in the
       harvesting and production of medicinal mushrooms. I bring your attention to a recent
       article in Dogs Naturally Magazine by founder and CEO, Dana Scott, wherein she claims
       that the vast majority of medicinal mushroom products are actually comprised of mycelium
       and not the entire mushroom. Furthermore, she refers to cultivation methods that rely on
       artificial growth processes where: Mushrooms are grown on natural substrates like wood
       or straw and they’re grown in natural light. They’re high in beta-glucans and no more
       than 5% starch. Mycelium is grown on grains like oats, rice, or sorghum in little plastic
       bags … and they’re stored in big warehouses to ferment. The resulting grain and
       mycelium combination is up to 70% grain by weight because there’s no way to separate
       the wispy mycelium from the grain it’s grown on. Both are dried and ground up into a
       so-called mushroom product. Imagine my shock when I realized that the sample image
       of a “fake mushroom/mycelium product” (albeit blurred) was of your mushroom complex!
       I have always believed that when I purchased Mercola products, regardless of whether they
       were nutritional products for us humans or our dogs, water filtration products, or any of
       the other many products we have purchased through the years, that they were the best

                                               30
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 31 of 49 PageID 31




        quality and efficacy we could hope for. If, in fact, what Ms. Scott is claiming is true, I
        would be remiss in purchasing any additional products from Dr. Mercola’s site and would
        certainly not refer any additional customers. As I’m sure you can appreciate, we only want
        the best product for our pets and we would never feed them anything we will not willingly
        feed ourselves. Can you please address my concerns and set the record straight so that I
        know that I am buying and feeding the best quality product to my dogs. I would caution
        you not to refer my email or concerns to someone who would receive it lightly and would
        send back a canned, generic response. I will not respond well to that kind of response.
        After the many years in support of Dr. Mercola, his research, and his products, I deserve a
        well thought-out and structured response to my concerns.
        111.        Another customer complained about the product and asked for a refund, quoting

the Dogs Naturally’s article:

        I have an issue with a mercola product I purchased, I had purchased the product
        “Mushroom blend for cats and dogs” but I came across a[n] article today noting of the
        issues with the product, I’m becoming very concerned and losing faith in the mercola
        product, I will stop using it can I get a refund though? This is what was said in the article:
        “This company calls its product a mushroom complex and says it contains a blend of 8
        mushrooms. They even say it’s a whole food mushroom, which is totally misleading since
        the whole mushroom isn’t even used. How can you tell? It’s grown on oats, which
        evidently adds valuable plant beta-glucans. But those plant beta-glucans aren’t the same
        type as the special beta-D-glucans found in mushrooms … and they don’t carry the same
        cancer-fighting and immune-modulating benefits. This product is a poser and they
        shouldn’t be able to say it’s a mushroom product. But they do.” I’m very worried about
        the quality of product I received Order # O14872483 this was my order number
        112.        Even consumers who do not return the product have indicated their confusion

arising out of Dogs Naturally’s disparaging statements. For example, one consumer stated:

       I received a disturbing email from Dogs Naturally informing me that the Mercola mushroom
       complex is a “fake” and waste of money. Please tell me that I was misinformed. My first
       instinct was to return the order I just received. I would like your feedback regarding this
       product. My main concern is that it does not contain the beta-glucan that it should to be of
       any help to my dogs. I have lost two of my golden retrievers in the past from cancer and I
       am currently supplementing my dog’s raw food diet with it as a preventative measure. Am
       I wasting my money? Thank you for taking the time to respond.
       113.         Another consumer also indicated his confusion arising out of Dogs Naturally’s

article, stating:

        I subscrib[e] to Dogs Naturally Magazine and an article just came out about mushrooms
        for dogs. They actually used Dr. Mercola Mushroom Complex as an example of a
        Mushroom Complex that you SHOULD NOT give to your dog. Here is what they said
        about Dr. Mercola Brand Mushrooms: “This company calls its product a mushroom

                                                  31
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 32 of 49 PageID 32




       complex and says it contains a blend of eight mushrooms. They even say it’s a whole food
       mushroom, which is totally misleading since the whole mushroom isn’t even used. How
       can you tell? It’s grown on oats, which evidently adds valuable plant beta-glucans. But
       those plant beta-glucans aren’t the same type as the special beta-D-glucans found in
       mushrooms … and they don’t carry the same cancer-fighting and immune-modulating
       benefits. This product is a poser and they shouldn’t be able to say it’s a mushroom product.
       But they do.” I am VERY disappointed to hear this! I buy ALL of my supplements for
       my dogs from Dr. Mercola since it was a brand I trusted. Now I feel confused.
       114.    In fact, one customer submitted the following review of Mercola’s product on

Mercola’s Amazon product page, demonstrating further confusion arising out of defendants’ false

and misleading statement:




       115.    This sampling of consumer complaints demonstrates that defendants’ misleading

and deceptive claims lead the public to believe that plaintiff lies to consumers, that plaintiff’s

product is not made of real mushrooms, and that plaintiff’s product is inferior to defendants’

product when that is not true.

       116.    Not only is this evidence of injury, but also it is proof that Dogs Naturally and Scott

have succeeded in their intent and effort to have readers of the Dogs Naturally Magazine believe

that Mercola is engaged in deceitful conduct against consumers or making false claims about its

Mushroom Complex product.

       117.    Thus, defendants’ statements, disseminated through the website and social media,

have directly impacted the ability Mercola to sustain and increase its special customer base. The

damage being done to Mercola as a result of defendants’ false statements is significant and can be

measured.

                                                 32
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 33 of 49 PageID 33




       118.          This false and misleading statements are causing direct injury to Mercola because

Scott and Dogs Naturally are accusing plaintiff of being “liars” and selling “fake” mushrooms to

consumers, which is completely false because plaintiff is truthful to consumers, and Mercola’s

Mushroom Blend is comprised of real mushrooms.

       119.      Further, these statements demonstrate that Mercola lost specific sales as a result of

defendants’ false, misleading, and deceptive statements. For example, one customer stated that

she “will stop using [Mercola’s Mushroom Complex]” as a result of defendants’ article.

       120.      The statements made by Dogs Naturally were made by, at the direction of, and in

concert with, Dogs Naturally’s Chief Executive Officer and copywriter, Dana Scott.

       121.      In addition, Mercola’s business has suffered and revenues have decreased by

customers returning the product or re-tweeting the statement. These returns are a direct result of

the wrongful conduct by Dogs Naturally and Scott in publishing knowingly false information.

Moreover, Mercola has suffered reputational damage as a result of the false statements.

                          CLAIMS FOR RELIEF AND CAUSES OF ACTION

                                                 COUNT I

                               False Advertising Under 15 U.S.C. § 1125(a)

                                         (Against All Defendants)

       122.          Plaintiff repeats and realleges each and every allegation contained above as if set

forth herein.

       123.          Defendants intentionally and with knowledge have knowingly made in interstate

commerce and in this District, advertisements and labels that contain false or misleading

statements of fact regarding plaintiff’s mushroom product. These advertisements and labels

contain actual and misleading statements including, but not limited to:

                a.      Falsely stating that plaintiff does not use the whole mushroom in Mercola’s

                        Mushroom Complex;

                b.      Falsely stating that Mercola’s mushrooms are fake;


                                                     33
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 34 of 49 PageID 34




               c.      Falsely stating that Mercola “lies” to consumers;

               d.      Falsely stating that Mercola engages in “totally misleading” advertising by

                       representing the Mushroom Complex as a blend of eight mushrooms and a

                       whole food mushroom;

               e.      Misleading consumers into believing that Mercola lies to consumers by

                       representing its Mushroom Complex as a blend of eight mushrooms;

               f.      Falsely implying that Mercola’s Mushroom Complex’s “beta-glucans aren’t the

                       same type as the special beta-D-glucans found in mushrooms”;

               g.      Falsely stating expressly or implying that Mercola’s Mushroom Complex does

                       not contain health-boosting beta-glucans; and

               h.      Falsely implying that Mercola’s Mushroom Complex advertises itself as

                       fighting cancer by stating that the Mushroom Complex “do[es]n’t carry the

                       same cancer-fighting and immune-modulating benefits” when in fact Mercola

                       does not advertise its product as fighting cancer.

        124.        Mercola is not ripping customers off, lying to them, or otherwise making any of the

false and misleading representations described above.

        125.        Defendants made these false statements on the Dogs Naturally website, YouTube,

Twitter, and other social media, which are visited by millions of consumers each month.

        126.        Defendants’ advertisements deceived, or had the capacity to deceive, consumers.

        127.        Defendants’ deception had a material effect on consumer purchasing decisions

because defendants misrepresented an inherent quality or characteristic of defendants’ products.

        128.        Defendants made these false representations to discourage customers from buying

Mercola’s products and to discourage third-party retailers and vendors from doing business with

plaintiff.

        129.        As a result of the foregoing, plaintiff has been substantially damaged, and

defendants’ actions have caused, and will continue to cause, harm to plaintiff in the form of lost

or diverted sales.

                                                    34
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 35 of 49 PageID 35




       130.       Defendants’ false and misleading advertising statements violate the Lanham Act

§ 43(a), 15 U.S.C. § 1125(a).

       131.       Defendants’ wrongful conduct in engaging in their unlawful, unfair, and deceptive

practices and activities, unless and until enjoined and restrained by Order of this Court, has and

will continue to cause great harm and irreparable injury to plaintiff and plaintiff’s businesses in

that plaintiff has lost profits, customers, and prospective customers. Such loss will and is expected

to continue if defendants’ actions are not enjoined.

       132.       Plaintiff is not only entitled to monetary damages, but are also entitled to injunctive

and declaratory relief from defendants for their unfair and deceptive acts and practices.
                                               COUNT II

                            False Advertising Under 15 U.S.C. § 1125(a)

                                       (Against All Defendants)

       133.       Plaintiff repeats and realleges each and every allegation contained above as if set

forth herein.

       134.       Defendants intentionally and with knowledge have knowingly made in interstate

commerce and in this District, advertisements and labels that contain false or misleading

statements of fact regarding defendants’ mushroom product. These advertisements contain actual

and misleading statements.

   135.           Defendants’ false statements to the public include, but are not limited to, the

following:

             a.      The product “helps slow the growth of cancer cells”;
             b.      The product’s ingredients have shown “positive improvements for dogs with

                     hemangiosarcoma,” thereby implying that the finished Medicinal Mushroom

                     product will improve hemangiosarcoma in dogs;

             c.      The product’s ingredients are “stress reliever[s], boosts immunity and melanin,

                     which can fight against cancer and radiation,” thereby implying that the finished


                                                    35
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 36 of 49 PageID 36




                   Medicinal Mushroom product relieves dogs’ stress and helps dogs fight against

                   cancer and radiation;

           d.      The product’s ingredients like coryceps are “anti-tumor” and “battle diabetes,”

                   thereby implying that the product will reduce or alleviate tumors and cure

                   diabetes;

           e.      The product’s ingredient Turkey Tail “increases survival times for cancer

                   patients in clinical trials,” and it is “useful not just for cancer, but in any health

                   condition where the immune system is compromised,” thereby implying that

                   the finished Medicinal Mushroom product increases survival times in dogs with

                   cancer;

           f.      The shiitake mushrooms in defendants’ product “increase survival times in

                   cancer patients,” and contain a compound called lentinan “‘which is known for

                   its anti-tumor properties,” thereby implying that the finished Medicinal

                   Mushroom product will increase survival times in dogs with cancer and fight or

                   cure tumors;

           g.      The product’s ingredient maitake mushrooms can “fight cancer and fight

                   infection” thereby implying that the finished Medicinal Mushroom product will

                   fight cancer and infection in dogs; and

           h.      The product’s ingredient reishi mushrooms can “directly activate immune cells

                   and they also have cancer-fighting properties,” thereby implying that the

                   finished Medicinal Mushroom product will fight cancer in dogs.

       136.     These statements are false and misleading because defendants’ product does not

slow the growth of cancer cells; does not improve hemangiosarcoma in dogs; does not relieve

dogs’ stress or help dogs fight against cancer and radiation; does not cure diabetes; does not

increase survival times in dogs with cancer; does not shrink, fight, or cure tumors; and does not

fight cancer or infection in dogs.


                                                  36
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 37 of 49 PageID 37




       137.     In addition, defendants’ statements about its Medicinal Mushroom Blend lead

reasonably prudent consumers into believing that the product can treat, mitigate, or cure cancer,

diabetes, tumors, and infections, which are diseases recognized by the FDA.

       138.     Defendants’ marketing described herein demonstrate that the Medicinal Mushroom

Blend is marketed and intended to be used as a drug to treat, mitigate, cure, or prevent diseases

such as cancer.

       139.     These claims alone and in combination with each other unlawfully represent that

Dogs Naturally’s Medicinal Mushroom Blend is a drug.

       140.     Because Dogs Naturally’s Medicinal Mushroom Blend has not been approved as a

new drug, it is an unlawful and misbranded unapproved new animal drug.
       141.     Defendants, which purport to sell “dietary supplements,” have purposely made

false and misleading descriptions of fact concerning the nature, characteristics and qualities of its

products by failing to disclose, or adequately disclose, to the consumers that the product is actually

a drug. Specifically, defendants’ conduct violate the FDC&A and its implementing regulations in

the following ways:

           a.      Defendant’s deceptive statements, including, but not limited to, the name

                   “Medicinal” Mushroom Blend, that the product and its ingredients will “[s]low

                   the growth of cancer cells,” “positive improvements for dogs with

                   hemangiosarcoma,” “stress reliever[s], boosts immunity and melanin, which

                   can fight against cancer and radiation,” “anti-tumor,” “battle diabetes,”

                   “increase[s] survival times for cancer patients in clinical trials,” and it is “useful

                   not just for cancer, but in any health condition where the immune system is

                   compromised,” “increase survival times in cancer patients,” “fight cancer and

                   fight infection,” and “directly activate immune cells and they also have cancer-

                   fighting properties.” These statements, alone and in context with other labeling

                   claims and packaging graphics, show that defendants’ product is intended to

                   diagnose, mitigate, treat, cure, or prevent a specific disease or class of diseases,

                                                  37
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 38 of 49 PageID 38




                   in violation of Title 21 of the Code of Federal Regulations, § 343(r)(6), which

                   states that if a product is labeled, represented, or promoted for use in the

                   mitigation, treatment, or prevention of disease in animals and/or to affect the

                   structure or function of the body of animals, defendants’ product is regarded as

                   a “drug” within the meaning of section 201(g)(1)(B) of the FD&C Act, 21

                   U.S.C. § 321(g)(1)(B).

           b.      Defendants’ Medicinal Mushroom product constitutes a new animal drug, as

                   defined by section 201(v) of the FD&C Act, 21 U.S.C. § 321(v), because it is

                   not generally recognized among experts qualified by scientific training and

                   experience to evaluate the safety and effectiveness of animal drugs, as safe and

                   effective for use under the conditions prescribed, recommended, or suggested

                   in the labeling.
           c.      Defendants’ Medicinal Mushroom product is not the subject of an approved

                   new animal drug application, conditionally approved new animal drug

                   application, or index listing under sections 512, 571, and 572 of the FD&C Act,

                   21 U.S.C. §§ 360b, 360ccc, and 360ccc-1. Therefore, defendants’ Medicinal

                   Mushroom product are unsafe within the meaning of section 512(a) of the

                   FD&C Act, 21 U.S.C. § 360b(a), and adulterated under section 501(a)(5) of the

                   FD&C Act, 21 U.S.C. § 351(a)(5).

       142.     Defendant’s marketing of such falsely labeled substances has the tendency to

deceive a substantial segment of the public into believing that they are purchasing a product with

different characteristics. By failing to accurately label the product, defendants have misled

consumers into purchasing an unapproved new animal drug.

       143.     The deception is material because it is likely to influence a consumer’s purchasing

decision, especially if the consumer wishes to find a cure for its dogs’ or cats’ cancer.




                                                 38
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 39 of 49 PageID 39




       144.    Defendant has introduced its false statements into interstate commerce via

marketing and advertising on various websites and via shipment of its product into interstate

commerce containing false labeling.

       145.    Defendants made these false statements on the Dogs Naturally website, YouTube,

Twitter, and other social media, which are visited by millions of consumers each month.

       146.    Defendants’ advertisements deceived, or had the capacity to deceive, consumers.

       147.    Defendants’ deception had a material effect on consumer purchasing decisions

because defendants misrepresented an inherent quality or characteristic of defendants’ products.

       148.    Defendants made these false representations to discourage customers from buying

Mercola’s products and to encourage customers to buy defendants’ products.

       149.    Mercola’s Mushroom Blend product competes directly with defendants’ Medicinal

Mushroom product.

       150.    As a result of defendants’ misrepresentations, plaintiff has suffered both an

ascertainable economic loss of money and reputational injury by the diversion of business from

Mercola to defendants and the loss of goodwill in Mercola’s product.

       151.    Thus, plaintiff has been substantially damaged, and defendants’ actions have

caused, and will continue to cause, harm to plaintiff in the form of lost or diverted sales.

       152.    Defendant’s actions, as described above, constitute false and misleading

descriptions and misrepresentations of fact in commerce which, in commercial advertising and

promotion, misrepresent the nature, characteristics, and qualities of the products in violation of

Section 43(a)(1)(B) of the Lanham Act. Therefore, defendants’ false and misleading advertising

statements violate the Lanham Act § 43(a), 15 U.S.C. § 1125(a).

       153.    Defendants’ wrongful conduct in engaging in their unlawful, unfair, and deceptive

practices and activities, unless and until enjoined and restrained by Order of this Court, has and

will continue to cause great harm and irreparable injury to plaintiff and plaintiff’s businesses in

that plaintiff has lost profits, customers, and prospective customers. Such loss will and is expected

to continue if defendants’ actions are not enjoined.

                                                 39
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 40 of 49 PageID 40




        154.    Plaintiff is not only entitled to monetary damages, but are also entitled to injunctive

and declaratory relief from defendants for their unfair and deceptive acts and practices.


                                            COUNT III

           False Advertising in Violation of Section 43(a)(1)(B) of the Lanham Act

        155.    Plaintiffs repeat and reallege each and every allegation contained above as if set

forth herein.

        156.    Defendants have represented, directly or indirectly, expressly or by implication,

that:

           a.       Defendants’ website “dogsnaturally.com,” including the article “Are Your

                    Dog’s Mushrooms Real Or FAKE? (& How To Tell The Difference),” is

                    comprised of objective reports;

           b.       Defendants’ YouTube video is an objective, unbiased report;

           c.       The content of defendants’ website and YouTube video have been authored by

                    an objective journalist who has conducted independent tests or other

                    independent analysis; and

           d.       Objective news reporters have performed independent tests demonstrating the

                    effectiveness of the products featured, including defendants’ Medicinal

                    Mushroom product and plaintiff’s Mushroom Blend.

        157.    In truth and fact:

           a.       Defendants’ websites are advertisements made to appear as objective, unbiased

                    reports;

           b.       Defendants’ YouTube video is an advertisement made to appear as an objective,

                    unbiased report; and

           c.       The conclusions on the article “Are Your Dog’s Mushrooms Real Or FAKE?

                    (& How To Tell The Difference)” and YouTube video are not the conclusions


                                                  40
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 41 of 49 PageID 41




                   of objective news reporters or third parties and the author of those publications

                   did not conduct objective tests analyzing or demonstrating the effectiveness of

                   the products featured, including defendants’ Medicinal Mushroom product and

                   plaintiff’s Mushroom Blend.

       158.     Defendants have failed to disclose or to disclose adequately to consumers that the

content of defendants’ website and YouTube video has not been authored by an objective journalist

but is in fact an advertisement placed by defendants.

       159.     The deception is material because it is likely to influence a consumer’s purchasing

decision, as consumers wish to prolong their pets’ lives, reduce pets’ suffering, and cure their dogs’

or cats’ ailments, including cancer.

       160.     Defendant has introduced its false statements into interstate commerce via

marketing and advertising on various websites and via shipment of its Medicinal Mushroom

product into interstate commerce containing false and misleading advertising and labeling.

       161.     Defendant’s actions, as described above, constitute false and misleading

descriptions and misrepresentations of fact in commerce which, in commercial advertising and

promotion, misrepresent the nature, characteristics, and qualities of the products in violation of

Section 43(a)(1)(B) of the Lanham Act.

       162.     Mercola’s Mushroom Blend product competes directly with defendants’ Medicinal

Mushroom product.

       163.     As a result of defendants’ misrepresentations, plaintiff has suffered both an

ascertainable economic loss of money and reputational injury by the diversion of business from

Mercola to defendants and the loss of goodwill in Mercola’s product.

                                             COUNT IV

              Violations of the Florida Deceptive and Unfair Trade Practices Act,
                                Florida Statutes § 501.201 et seq.,
                                       (Against All Defendants)



                                                 41
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 42 of 49 PageID 42




       164.     Plaintiffs repeat and reallege each and every allegation contained above as if set

forth herein.

       165.     This cause of action is brought pursuant to the Florida Deceptive and Unfair Trade

Practices Act, Fla. Stat. § 501.201, et seq. (the “Act”). The purpose of the Act is to “protect the

consuming public and legitimate business enterprises from those who engage in unfair methods of

competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade

or commerce.” Fla. Stat. § 501.202(2).

       166.     Florida Statute § 501.204(1) declares unlawful “[u]nfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any

trade or commerce.” The provisions of the Act shall be “construed liberally to promote” the

protection of the “consuming public and legitimate business enterprises from those who engage in

… deceptive[] or unfair acts or practices in the conduct of any trade or commerce.” Fla. Stat.

§ 501.202.

       167.     Plaintiff promotes products to end consumers, including Mercola’s Mushroom

Complex.

       168.     Defendants were, at all times material to the allegations herein, engaged in “trade

or commerce” as defined by section 501.203 because they sell products to consumers and advertise

on their website and elsewhere online.

       169.     Dogs Naturally and Scott have violated § 501.201’s prohibition against engaging

in unfair and deceptive practices by, inter alia, misleading consumers and the public regarding

Mercola’s and defendants’ products.

       170.     Dogs Naturally and Scott are deceptive in their practices, including their

representation that Mercola’s Mushroom Complex does not contain real mushrooms, that

mycelium is not a true mushroom product, and that plaintiff’s Mushroom Complex does not

contain beta-glucan, when, in fact, Mercola’s Mushroom Product contains real mushrooms and

beta-glucan, and mycelium is a true mushroom product.



                                                42
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 43 of 49 PageID 43




       171.    Dogs Naturally and Scott are deceptive in their practices, in falsely and deceptively

representing that the Dogs Naturally Magazine is an objective, unbiased publication when in

reality that is not true. With respect to the article “Are Your Dog’s Mushrooms Real Or FAKE?

(& How To Tell The Difference)” specifically, Dogs Naturally and Scott do not inform the public

that the disparaging comments are not made by an objective, unbiased author but rather are

commercial advertising statements intended to promote defendants’ Medicinal Mushroom product

and disparage Mercola’s Mushroom Blend product.

       172.    In addition, Dogs Naturally and Scott are deceptive in their practices in that they

have made they have made misleading, unfair, and deceptive statements to the public, including,

but not limited to, the following:

         a.        Falsely stating that plaintiff does not use the whole mushroom in Mercola’s

                   Mushroom Complex;

         b.        Falsely stating that Mercola’s mushrooms are fake;

         c.        Falsely stating that Mercola “lies” to consumers;

         d.        Falsely stating that Mercola engages in “totally misleading” advertising by

                   representing the Mushroom Complex as a blend of eight mushrooms and a

                   whole food mushroom;

         e.        Misleading consumers into believing that Mercola lies to consumers by

                   representing its Mushroom Complex as a blend of eight mushrooms;

          f.       Falsely implying that Mercola’s Mushroom Complex’s “beta-glucans aren’t the

                   same type as the special beta-D-glucans found in mushrooms”;

         g.        Falsely stating expressly or implying that Mercola’s Mushroom Complex does

                   not contain health-boosting beta-glucans; and

         h.        Falsely implying that Mercola’s Mushroom Complex advertises itself as

                   fighting cancer by stating that the Mushroom Complex “do[es]n’t carry the

                   same cancer-fighting and immune-modulating benefits” when in fact Mercola

                   does not advertise its product as fighting cancer.

                                                43
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 44 of 49 PageID 44




        173.    In addition to the specific conduct listed above, defendants’ unfair and deceptive

practices mislead consumers about Mercola’s Mushroom product, leading consumers to believe

that the products are not efficacious or less efficacious than defendants’ products.

        174.    For the reasons set forth above, defendants engaged in unfair and deceptive

practices in violation of Fla. Stat. § 501.201 et seq.

        175.    Plaintiff has been aggrieved―and continues to be aggrieved―because plaintiff is

losing customers as a result of the defendants’ false and misleading statements to consumers about

Mercola and its products.

        176.    Defendants’ above-described acts and practices have injured and will likely

continue to injure and prejudice the public and consumers in the State of Florida because the public

and consumers will be led to believe that plaintiff’s Mushroom Blend does not work as advertised,

and that plaintiff is deceptive in its business practices when that is not true.

        177.    Defendants’ conduct caused and continues to cause substantial injury to plaintiff.

Plaintiff has suffered injury-in-fact and lost money as a result of defendants’ conduct.

        178.    The damages suffered by plaintiff are directly and proximately caused by the

deceptive, misleading, and unfair business practices of defendants, as more fully described herein.

        179.    Pursuant to Fla. Stat. §§ 501.211(2) and 501.2105, plaintiff makes claims for

damages, attorneys’ fees, and costs.

        180.    Defendants’ wrongful conduct in engaging in their unlawful, unfair, and deceptive

practices and activities, unless and until enjoined and restrained by Order of this Court, has and

will continue to cause great harm and irreparable injury to plaintiff and plaintiff’s businesses in

that plaintiff has lost profits, customers, and prospective customers. Such loss will and is expected

to continue if defendants’ actions are not enjoined.

        181.    Plaintiff is not only entitled to monetary damages, but is also entitled to injunctive

and declaratory relief from defendants for their unfair and deceptive acts and practices.




                                                  44
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 45 of 49 PageID 45




                                            COUNT V

                                           Trade Libel

                                    (Against All Defendants)

       182.     Plaintiff repeats and realleges each and every allegation contained above as if set

forth herein.

       183.     Through its website and through statements on social media, defendants have made

false, misleading, and derogatory statements about plaintiff and its products to the public.

       184.     Specifically on the Dogs Naturally website, YouTube, Facebook, and Twitter, Dogs

Naturally and Dana Scott have publicized and communicated to third parties disparaging and

derogatory statements about plaintiff and its products, including, but not limited to, the following:

           a.      Falsely stating that plaintiff does not use the whole mushroom in Mercola’s

                   Mushroom Complex;

           b.      Falsely stating that Mercola’s mushrooms are fake;

           c.      Falsely stating that Mercola “lies” to consumers;

           d.      Falsely stating that Mercola engages in “totally misleading” advertising by

                   representing the Mushroom Complex as a blend of eight mushrooms and a

                   whole food mushroom;

           e.      Misleading consumers into believing that Mercola lies to consumers by

                   representing its Mushroom Complex as a blend of eight mushrooms;

           f.      Falsely implying that Mercola’s Mushroom Complex’s “beta-glucans aren’t the

                   same type as the special beta-D-glucans found in mushrooms”;

           g.      Falsely stating expressly or implying that Mercola’s Mushroom Complex does

                   not contain health-boosting beta-glucans; and

           h.      Falsely implying that Mercola’s Mushroom Complex advertises itself as

                   fighting cancer by stating that the Mushroom Complex “do[es]n’t carry the

                   same cancer-fighting and immune-modulating benefits” when, in fact, Mercola

                   does not advertise its product as fighting cancer.

                                                 45
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 46 of 49 PageID 46




       185.     Defendants knew or had reason to know, and indeed intended, that the false

statements would likely reduce in inducing potential customers not to purchase plaintiff’s product.

       186.     Defendants’ falsehoods played a material and substantial part in inducing

consumers not to deal with Mercola or purchase Mercola’s products.

       187.     Defendants made these disparaging and derogatory statements with the intention of

injuring plaintiff and causing plaintiff’s customers and prospective customers not to want to do

business with plaintiff.

       188.     As a direct and proximate result of the foregoing, plaintiff has been damaged in an

amount to be proven at trial.
                                               COUNT VI

                             Individual Liability of Defendant Scott

       189.     Plaintiff repeats and realleges each and every allegation contained above as if set

forth herein.

       190.     Through her roles as Chief Executive Officer and Director of Dogs Naturally, Scott

dominates and controls Dogs Naturally.

       191.     Scott’s domination and control are such that Scott has failed to properly observe or

maintain Dogs Naturally’s separate corporate identity. Among other things, Scott has failed to

observe corporate formalities, dominated and controlled Dogs Naturally, and used Dogs Naturally

as a vehicle for Scott’s personal interests.

       192.     For example, Scott uses Dogs Naturally Magazine’s website, social media channels

(such as YouTube, Twitter, and Facebook), and the Dogs Naturally marketplace, to disseminate

false and misleading statements about Mercola and Mercola’s products.

       193.     Scott’s domination and control were such that Dogs Naturally is rightfully

considered her alter ego.



                                                  46
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 47 of 49 PageID 47




       194.    Scott used Dogs Naturally for the improper purpose of intentionally making false

and misleading statements and disparaging plaintiff Mercola, through statements made directly by

Scott on a YouTube video, magazine article, and throughout social media.

       195.    Scott used Dogs Naturally as a mere sham to accomplish her ulterior purposes of

disparaging Mercola and making false and misleading statements about Mercola and Mercola’s

Mushroom Blend product.

       196.    Because of Scott’s improper conduct and because of her use of Dogs Naturally to

accomplish her ulterior purposes, Dogs Naturally’s separate corporate identity should be

disregarded.

       197.    Scott should be held individually liable for the damages plaintiff has suffered as a

result of Dogs Naturally’s unlawful conduct.

                                    PRAYER FOR RELIEF

WHEREFORE, plaintiff respectfully requests that the Court:

       A.      Enter preliminarily and permanent injunctive relief as follows:

               i.     Enjoining defendants from making false and misleading statements about

                      defendants’ Medicinal Mushroom product and Mercola’s Mushroom
                      Complex;

               ii.    Requiring defendants to correct any erroneous impression consumers may

                      have derived concerning the nature, characteristics, or qualities of either

                      defendants’ products or Mercola’s products through corrective advertising;

                      and

               iii.   Requiring defendants to file, within ten (10) days from entry of injunction,

                      a declaration with this Court signed under penalty of perjury certifying the

                      manner in which defendants have complied with the terms of the injunction;



                                                47
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 48 of 49 PageID 48




        B.      Enter judgment in favor of plaintiff and against defendants for the respective counts

                alleged against them in this complaint;

        C.      Award plaintiffs damages, in an amount to be determined at trial;

        D.      On the complaint’s Fourth Cause of Action, grant plaintiff’s declaratory judgment

                request that the Court issue an order instructing the defendants to take down the

                false statements it is making about Mercola’s Mushroom Complex product;

        E.      Award plaintiff its attorneys’ fees, litigation expenses, and costs, as provided by

                law; and

        F.      Grant plaintiff such other and further relief to which plaintiff is justly entitled.


                                          JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, plaintiff demands a trial by jury on all

issues so triable.


Dated: May 3, 2019                                      Respectfully submitted,
                                                        WHITTEL & MELTON, LLC
                                                        /s/ Jay P. Lechner
                                                        Jay P. Lechner, Esq.
                                                        Florida Bar No.: 0504351
                                                        11020 Northcliffe Boulevard
                                                        Spring Hill, Florida 34608
                                                        Telephone: (352)683-2016
                                                        Facsimile: (352) 556-4839
                                                        Lechnerj@theFLlawfirm.com
                                                        Will@theFLlawfirm.com
                                                        Pleadings@theFLlawfirm.com
                                                        Nichole@theFLlawfirm.com
                                                        Pls@theFLlawfirm.com
                                                        Attorneys for Plaintiff

                                                        Todd A. Harrison
                                                        Shahin O. Rothermel
                                                        Pro hac vice forthcoming
                                                        VENABLE LLP
                                                        600 Massachusetts Avenue, NW
                                                        Washington, DC 20001

                                                   48
Case 2:19-cv-00302-SPC-NPM Document 1 Filed 05/03/19 Page 49 of 49 PageID 49




                                                Telephone: (202) 344-4000
                                                Facsimile: (202) 344-8300
                                                taharrison@venable.com
                                                sorothermel@venable.com


                             CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on May 3, 2019 a true and correct copy of the foregoing was
electronically filed with the Clerk of Court using the CM/ECF system,
                                         /s/ Jay P. Lechner
                                         Attorney




                                           49
